DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,400,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious in view of the patent as discussed below:
Regarding claim 1, claim 1 of U.S. patent ‘737 teaches an image recording apparatus comprising: 
a housing (claim 1 line 46); 
a first supply tray configured to support a sheet (claim 1 line 47-48); 
a second supply tray configured to support a sheet (claim 1 line 49-53); 
a first print engine arranged in the housing and configured to record an image on the sheet conveyed from the first supply tray (claim 1 line 53-54); 
a second print engine arranged in the housing and configured to record an image on the sheet conveyed from the second supply tray (claim 1 line 55-56); 
a first discharge tray configured to support the sheet on which the image is recorded by the first print engine (claim 1 line 57-58); 
a second discharge tray configured to support the sheet on which the image is recorded by the second print engine (claim 1 line 59-62); and 
a controller configured to: 
generate at least first data or second data (claim 1 lines 63-67, first data signal and second data signal corresponds to the display signals), the first data indicating a first correspondence that the first supply tray and the first discharge tray correspond to each other (claim 1 lines 63-65), the second data indicating a second correspondence that the second supply tray and the second discharge tray correspond to each other(claim 1 line 66-67).  
Regarding claim 2, claim 1,3 of U.S. patent ‘737 teaches wherein the controller transmits at least the first data or the second data.  
Regarding claim 3, claim 2 of U.S. patent ‘737 teaches further comprising: a first display configured to display at least the first data or the second data. 
 Regarding claim 4, claim 1,4 of U.S. patent ‘737 teaches comprising: wherein the first supply tray, the second supply tray, the first print engine, and the second print engine are arranged in the housing; wherein the first print engine is arranged at a position higher than the first supply tray; wherein the second print engine is arranged at a position higher than the second supply tray; and wherein the first print engine and first supply tray are arranged between the second print engine and the second supply tray in a vertical direction.  
Regarding claim 5, claim 2 of U.S. patent ‘737 teaches wherein the first display is configured to display the first correspondence and the second correspondence in modes different from each other.  
Regarding claim 6, claim 3 of U.S. patent ‘737 teaches wherein the first display is configured to display the second correspondence by using at least a letter, a symbol, a color, or a shape that is different from the first correspondence.  
Regarding claim 7, claim 4 of U.S. patent ‘737 teaches wherein the first supply tray and the second supply tray are arranged in a vertical direction in the housing; and wherein the second discharge tray and the first discharge tray are arranged in the vertical direction at higher positions than the first supply tray.  
Regarding claim 8, claim 5,6 of U.S. patent ‘737 teaches wherein the first display displays a first mark indicating the first correspondence and a second mark indicating the second correspondence; wherein the first mark is located at a position closer to the first discharge tray and the first supply tray than to the second discharge tray and the second supply tray; and wherein the second mark is located at a position closer to the second discharge tray and the second supply tray than to the first discharge tray and the first supply tray.  
Regarding claim 9, claim 7 of U.S. patent ‘737 teaches wherein the first display includes a first light emitting element and a second light emitting element; wherein the first light emitting element is located at a position closer to the first discharge tray and the first supply tray than to the second discharge tray and the second supply tray, the first light emitting element being configured to emit light of a first color indicating the first correspondence; and wherein the second light emitting element is located at a position closer to the second discharge tray and the second supply tray than to the first discharge tray and the first supply tray, the second light emitting element being configured to emit light of a second color indicating the second correspondence and different from the first color.  
Regarding claim 10, claim 8 of U.S. patent ‘737 teaches wherein a first conveyance path and a second conveyance path are formed in the housing, the first conveyance path extending from the first supply tray to the first discharge tray, the second conveyance path extending from the second supply tray to the second discharge tray; and wherein the image recording apparatus further comprises: a first sheet sensor configured to output a first sheet signal having different levels depending on whether a sheet is located at a first particular position in the first conveyance path; a second sheet sensor configured to output a second sheet signal having different levels depending on whether a sheet is located at a second particular position in the second conveyance path; a first tray sensor configured to output a first tray signal having different levels depending on whether the first supply tray is located at a first mount position; a second tray sensor configured to output a second tray signal having different levels depending on whether the second supply tray is located at a second mount position; and wherein the controller is configured to: in response to detecting that the first tray signal is at a particular level, control the first light emitting element to emit light in a first mode; in response to detecting that the second tray signal is at a particular level, control the second light emitting element to emit light in a second mode; determine whether there is a jam of a sheet in each of the first conveyance path and the second conveyance path based on the first sheet signal and the second sheet signal; in response to detecting that the second tray signal changes from the particular level to another level after determining that there is a jam in the first conveyance path, control the first light emitting element to emit light in a mode or a color different from the first mode; and in response to detecting that the first tray signal changes from the particular level to another level after determining that there is a jam in the second conveyance path, control the second light emitting element to emit light in a mode or a color different from the second mode (claim 8 lines 57 col 21 – line 36 col 22).  
Regarding claim 11, claim 9 of U.S. patent ‘737 teaches further comprising a communication interface, wherein the controller is configured to: in response to acquiring no job through the communication interface, control the first light emitting element to emit light in a first mode and control the second light emitting element to emit light in a second mode; in response to acquiring a job through the communication interface, select at least the first supply tray or the second supply tray; in response to selecting the first supply tray, control the first light emitting element to emit light in a mode or a color different from the first mode; and in response to selecting the second supply tray, control the second light emitting element to emit light in a mode or a color different from the second mode.  
Regarding claim 12, claim 11 of U.S. patent ‘737 teaches wherein the first display is located at a front surface of the housing at a position laterally shifted from the second discharge tray, the first discharge tray, the first supply tray, and the second supply tray, the first display being configured to display a first image indicating the first correspondence and a second image indicating the second correspondence based on image data; wherein the first image is displayed at a position laterally shifted from each of the first discharge tray and the first supply tray; and wherein the second image is displayed at a position laterally shifted from each of the second discharge tray and the second supply tray.  
Regarding claim 13, claim 12 of U.S. patent ‘737 teaches further comprising a communication interface, wherein the controller is configured to: in response to acquiring no job through the communication interface, control the first display to display the first image in a first mode and the second image in a second mode; in response to acquiring a job through the communication interface, select one of the first supply tray and the second supply tray; in response to selecting the first supply tray, control the first display to display the first image in a mode or a color different from the first mode; and in response to selecting the second supply tray, control the first display to display the second image in a mode or a color different from the second mode.  
Regarding claim 14, claim 13 of U.S. patent ‘737 teaches wherein each of the first print engine and the second print engine is configured to eject ink; and wherein the image recording apparatus further comprises: first reservoir located in the housing and configured to store ink to be ejected by the first print engine; a second reservoir located in the housing and configured to store ink to be ejected by the second print engine; a cover supported by the housing so as to move between an open position at which the first reservoir and the second reservoir are exposed and a closed position at which the first reservoir and the second reservoir are covered; and a second display configured to display at least: a third correspondence between the first reservoir and at least the first supply tray, the first print engine, or the first discharge tray; or a fourth correspondence between the second reservoir and at least the second supply tray, the second print engine, or the second discharge tray.
 Regarding claim 15, claim 14 of U.S. patent ‘737 teaches  wherein the second display is configured to, on an outer surface of the cover, display the third correspondence at a position closer to the first reservoir than to the second reservoir, and display the fourth correspondence at a position closer to the second reservoir than to the first reservoir.  
Regarding claim 16, claim 15 of U.S. patent ‘737 teaches wherein the first reservoir and the second reservoir are arranged in a vertical direction in the housing, the first reservoir being located at a position laterally shifted from the first discharge tray, the second reservoir being located at a position laterally shifted from the second discharge tray; wherein the second display displays a linear mark extending laterally on an outer surface of the cover; and wherein the linear mark is located between the first reservoir and the second reservoir in the vertical direction.  
Regarding claim 17, claim 18 of U.S. patent ‘737 teaches wherein each of the first print engine and the second print engine is configured to eject ink; and wherein the image recording apparatus further comprises: a first reservoir located in the housing and configured to store ink to be ejected by the first print engine; a second reservoir located in the housing and configured to store ink to be ejected by the second print engine; a first cover supported by the housing so as to move between a first open position at which the first reservoir is exposed and a first closed position at which the first reservoir is covered; a second cover supported by the housing so as to move between a second open position at which the second reservoir is exposed and a second closed position at which the second reservoir is covered; and a second display configured to display at least: a third correspondence between the first reservoir and at least the first supply tray, the first print engine, or the first discharge tray; or a fourth correspondence between the second reservoir and at least the second supply tray, the second print engine, or the second discharge tray.  
Regarding claim 18, claim 17 of U.S. patent ‘737 teaches wherein the second display is configured to display the third correspondence on an outer surface of the first cover, and to display the fourth correspondence on an outer surface of the second cover.  
Regarding claim 19, claim 16 of U.S. patent ‘737 teaches wherein the first reservoir is mounted in the housing through a first opening formed in a front surface of the housing; wherein the second reservoir is mounted in the housing through a second opening formed in the front surface of the housing; wherein the second display displays a third mark indicating the third correspondence and a fourth mark indicating the fourth correspondence; wherein the third mark is located on a front surface of the housing at a position closer to the first reservoir than to the second reservoir; and wherein the fourth mark is located on the front surface of the housing at a position closer to the second reservoir than to the first reservoir.  
Regarding claim 20, claim 19 of U.S. patent ‘737 teaches wherein the second display is configured to display the third correspondence in a same mode as the first correspondence, and to display the fourth correspondence in a same mode as the second correspondence.  
Regarding claim 21, claim 20 of U.S. patent ‘737 teaches further comprising: an additional supply tray mounted at a lower position than the second supply tray and configured to support a sheet to be conveyed to the second print engine; and a display configured to display another correspondence between the additional supply tray and the second discharge tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853